OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 21 September 2020 has been entered.

Response to Amendment
The Amendment filed 21 September 2020 has been entered. Claims 1-4 and 6-13 have been canceled. As such, claim 5 remains pending and is examined on the merits.



Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Agent of Record, Yayoi Romans, on 12 March 2021.

Please replace claim 5 with the corresponding claim set forth below. 

A method of producing a copolyester resin comprising:
obtaining an ester oligomer (A) having a number-average molecular weight of 700 or lower by esterifying or transesterifying a dicarboxylic acid unit (a1) containing 70 mole% or more of terephthalic acid and a diol unit (a2) containing 70 mole% or more of ethylene glycol and then subsequently depolymerizing the reaction product of said esterification or transesterification reaction to form said ester oligomer (A) having the number-average molecular weight of 700 or lower;
and then, copolymerizing 50 to 93 mass% of the ester oligomer (A) and 7 to 50 mass% of a polyester polyol (B) by a polycondensation reaction to form the copolyester resin, where polyester polyol (B) has a number-average molecular weight of 1,500 to 3,000 and is formed from a hydrogenated dimer acid (b1) and 1,4-butanediol (b2). 



Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claim 5 is allowed over the prior art.
The closest applied prior art of record are KR 20080051403 to Na et al. (hereinafter “Na”) and CN 102516517 to Yuan et al. (hereinafter “Yuan”) (copies, machine translations, and citations previously provided). In the Decision on Appeal before the Patent Trial and Appeal Board dated 21 July 2020, the Board reversed the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Na in view of Yuan, stating that Yuan, which was utilized for the teaching of the number average molecular weight range of the ester oligomer of 500 to 10,000, did not teach the claimed ‘subsequent depolymerization step’ with regard to the claimed method of obtaining the ester oligomer having a number-average molecular weight of 700 or lower. 
To clarify the Decision on Appeal, it is noted that Applicant’s specification (as filed 04 January 2016), paragraph [0022], discloses the following regarding the production of ester oligomer (A): “In the production of the ester oligomer (A), for example, after the designated esterification rate is reached at a temperature of 230 to 250°C, 3 to 10 mass% of the diol (ethylene glycol) with respect to the obtained entire oligomer is loaded into the system, and a depolymerization reaction is carried out preferably for about 30 minutes to 1 hour by maintaining the internal temperature at 230 to 250°C. The number-average molecular weight of the ester oligomer (A) can be adjusted, after the esterification reaction, to 700 or lower by carrying out a depolymerization reaction with a diol (ethylene glycol). On the other hand, if the 
In other words, Applicant’s specification discloses that the depolymerization reaction includes subjecting the esterified reaction product of terephthalic acid and ethylene glycol, of which encompasses polyethylene terephthalate (PET) and oligomers thereof, to the esterification reaction temperature of 230 to 250°C for an extended amount of time in an excess of glycol. More simply, the depolymerization constitutes a hold at the esterification reaction temperature under an excess of glycol for a predetermined amount of time, which results in the formation of ethylene terephthalate oligomers having the specified number-average molecular weight. 
Yuan discloses a thermoplastic copolyester elastomer formed from hard and soft polyester-based segments, where the polyester-based hard segment may be PET or polybutylene terephthalate (PBT), among others. With respect to the claimed depolymerization step, the relied upon teaching in Yuan reads: “Synthesis of aromatic polyester hard segment: Under the reaction of a catalyst, the aromatic dibasic acid ester or aromatic dibasic acid and excess diol are transesterified or esterified, the reaction temperature is 190~220°C, and the reaction time is 2-4 hours. After 1-2 hours of reaction, the pressure is gradually reduced to below 200 Pa. The prepolymer P1 is obtained with a number average molecular weight in the range of 500-10,000 g/mol”. Yuan does not explicitly recite the phrase “subsequent depolymerization step”. However, in view the foregoing, one of ordinary skill in the art recognizes that Yuan teaches conducting the transesterification or esterification reaction in an excess of diol, and then continuing the reaction within the (trans)esterification temperature range for an 
Na discloses a thermoplastic copolyester elastomer that is a block copolymer having both hard and soft segments. The broad disclosure of Na indicates that the hard segment can be formed from terephthalic acid and ethylene glycol, but is preferably and exemplary formed from terephthalic acid and 1,4-butanediol (i.e., the preferred hard segment is PBT rather than PET). The soft segment is a polyester diol having a number-average molecular weight of 1,500 to 2,500, formed from a hydrogenated dimer fatty acid and 1,4-butanediol. Na states that in the case where the hard segment is formed from PET, the polymerization temperature is high and copolymerization with other polyester-based soft segments is ‘not easy’. Therefore, (in reference to prior methods) to form the copolyester, first, a hard segment prepolymer (i.e., oligomer) must be formed and then subsequently reacted with the polyester-based soft segment. However, (in reference to the inventive copolyester and method of forming) because the soft segment is formed from a polyester diol including a hydrogenated dimer fatty acid, uncontrolled (trans)esterification between the hard segment and the soft segment does not occur, and thus the step-wise process of first forming the hard segment and then reacting the hard segment with the soft segment is not needed, thereby reducing the amount of process steps and the need to control the conditions thereof. 
In other words, Na is teaching that through use of the hydrogenated dimer fatty acid to form the polyester diol, separate steps for forming A) the hard segment ester oligomer and B) the soft segment polyester polyol are not required. The hard segment and soft segment can be formed in the same reaction vessel in the same step utilizing the same reaction conditions. Thereafter, the hard segments and soft segments can be subject to polycondensation to form the copolyester. Simply put, Na is teaching away from separate synthesis steps for the ester oligomer (hard segment) and aliphatic polyol (soft segment), whereas Yuan utilizes said separate synthesis steps. 
For at least this reason, it would not have been obvious to one of ordinary skill in the art to have modified the copolyester production method of Na by synthesizing the ester oligomer in a separate process step as taught by Yuan, as Na explicitly teaches that such a step is not required and beneficially eliminated. Therefore, logically, it would not have been obvious to have utilized the ester oligomer (trans)esterification conditions taught by Yuan (of which as set forth above are akin to the claimed/disclosed depolymerization step) to form the hard segment of Na.
Additionally, it would not have been obvious to one of ordinary skill in the art to have modified the copolyester production method of Yuan by using a polyester polyol formed from a hydrogenated dimer fatty acid and 1,4-butanediol as the aliphatic soft segment of the copolyester, taught by Na, without the elimination of the separate synthesis step for the ester oligomer (and thus the elimination of the ‘depolymerization step’), as the elimination of said step would constitute the motivation required to make such a modification (see MPEP 2143.01). 
Furthermore, as is set forth above, the (trans)esterification conditions taught by Yuan for forming the ester oligomer are not explicitly taught as a depolymerization, as is made clear by the Decision on Appeal. Additionally, the (trans)esterification conditions, specifically the temperature range for forming the ester oligomer, are outside of the depolymerization temperature range as disclosed in specification paragraph [0022] (190-220°C as disclosed by Yuan versus 230-250°C in the specification). Therefore, notwithstanding the issues set forth above, even if the modification of Na with the teaching of Yuan to synthesize the ester oligomer in a separate synthesis step utilizing the disclosed (trans)esterification conditions (of Yuan) were implemented in forming the copolyester of Na, one of ordinary skill in the art cannot reasonably expect that the (trans)esterification conditions, specifically the temperature range of 190-220°C, would inherently result in the depolymerization of the (trans)esterified product into ethylene terephthalate oligomers within the claimed range of 700 or less. 
Last, a thorough and exhaustive search for the claimed subject matter was conducted, however, no references or combinations thereof were discovered that reasonably disclosed, taught, or suggested the claimed copolyester resin production method. Therefore, the prior art does not disclose or render obvious the claimed invention.
In view of the foregoing, the Examiner has determined that the invention as defined by claim 5 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782